 



Exhibit 10.01
EXECUTION COPY
INVESTOR RIGHTS AGREEMENT
BY AND AMONG
NRG ENERGY, INC.
AND
CERTAIN STOCKHOLDERS
OF NRG ENERGY, INC.
SET FORTH ON
ANNEX A HERETO,
DATED AS OF FEBRUARY 2, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
 
        ARTICLE I

 
        DEFINITIONS

 
       
SECTION 1.1 Certain Defined Terms
    1  
SECTION 1.2 Other Definitional Provisions
    5  
 
        ARTICLE II

 
        RESTRICTIONS ON TRANSFER; ACCESS RIGHTS

 
       
SECTION 2.1 Transfer of the Registrable Securities
    5  
SECTION 2.2 Restrictive Legends
    5  
SECTION 2.3 Transfers Not In Compliance
    6  
SECTION 2.4 Restriction on Certain Transactions
    6  
SECTION 2.5 Management Rights.
    6  
 
        ARTICLE III

 
        REGISTRATION RIGHTS WITH RESPECT TO
THE REGISTRABLE SECURITIES

 
       
SECTION 3.1 Shelf Registration Statement
    8   SECTION 3.2 Incidental Registrations     11  
 
        ARTICLE IV

 
        REGISTRATION PROCEDURES

 
       
SECTION 4.1 Registration Procedures
    12  
SECTION 4.2 Information Supplied
    15  
SECTION 4.3 Restrictions on Disposition
    15  
SECTION 4.4 Indemnification
    15  
SECTION 4.5 Required Reports
    18  
SECTION 4.6 Selection of Counsel
    18  
SECTION 4.7 Holdback Agreement
    19  
SECTION 4.8 No Inconsistent Agreement
    19  
 
        ARTICLE V

 
        STANDSTILL

SECTION 5.1 Acquisition of Additional Voting Securities
    19  

i



--------------------------------------------------------------------------------



 



          ARTICLE VI

 
        MISCELLANEOUS

 
       
SECTION 6.1 Termination
    20  
SECTION 6.2 Amendments and Waivers
    20  
SECTION 6.3 Successors, Assigns; Transferees and Third Party Beneficiaries
    20  
SECTION 6.4 Notices
    21  
SECTION 6.5 Further Assurances
    21  
SECTION 6.6 Entire Agreement
    21  
SECTION 6.7 Delays or Omissions
    22  
SECTION 6.8 Governing Law; Jurisdiction; Waiver of Jury Trial
    22  
SECTION 6.9 Severability
    22  
SECTION 6.10 Effective Date
    22  
SECTION 6.11 Enforcement
    22  
SECTION 6.12 Titles and Subtitles
    22  
SECTION 6.13 No Recourse
    22  
SECTION 6.14 Counterparts; Facsimile Signatures
    23  

ii



--------------------------------------------------------------------------------



 



INVESTOR RIGHTS AGREEMENT
          THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as
of February 2, 2006, by and among NRG Energy, Inc. a Delaware corporation (the
“Company”), and certain stockholders of the Company set forth on Annex A hereto
(each, together with any Permitted Assignee (as defined in and subject to the
limitations in Section 6.3), a “Stockholder”, and collectively the
“Stockholders”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Acquisition Agreement, dated as of
September 30, 2005 (the “Purchase Agreement”), by and among the Company and the
Stockholders, the Company acquired all of the Units of Texas Genco LLC, a
Delaware limited liability company (“Genco”), by purchasing from the
Stockholders all of the equity interests in Genco held directly or indirectly by
the Stockholders;
          WHEREAS, as a result of and immediately following the consummation of
the transactions contemplated by the Purchase Agreement, each Stockholder owns
the number of Registrable Securities set forth on Annex A hereto; and
          WHEREAS, in connection with the consummation of the transactions
contemplated by the Purchase Agreement, the Company and each Stockholder desires
to enter into this Agreement to set forth certain rights and obligations of the
Company and the Stockholders with respect to the ownership by the Stockholders
of the Company’s securities and certain other matters, all in accordance with
the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Certain Defined Terms. Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement. For purposes of this Agreement, the following
terms shall have the following meanings:
          “Acquisition” has the meaning assigned to such term in Section 5.1(a).
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, for so
long as such Person remains so associated to the specified Person.

 



--------------------------------------------------------------------------------



 



          “beneficial owner” or “beneficially own” has the meaning given such
term in Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of
either Common Stock or Preferred Stock or other voting securities of the Company
shall be calculated in accordance with the provisions of such Rule; provided,
however, that for purposes of determining beneficial ownership, a Person shall
be deemed to be the beneficial owner of any security which may be acquired by
such Person whether within sixty (60) days or thereafter, upon the conversion,
exchange or exercise of any options, rights or other securities.
          “Business Day” means any day other than a day on which banks are
required or authorized by law to be closed in the State of New York.
          “Capital Stock” means, with respect to any Person at any time, any and
all shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person and, with respect to the Company, includes any and all shares of Common
Stock, Preferred Stock and any other equity interests of the Company.
          “Claims” has the meaning assigned to such term in Section 4.4(a).
          “Closing” has the meaning assigned to such term in the Purchase
Agreement.
          “Closing Date” has the meaning assigned to such term in the Purchase
Agreement.
          “Common Stock” means the common stock, par value $0.01 per share, of
the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend, spin-off or combination,
or any reclassification, recapitalization, merger, consolidation, exchange or
other similar reorganization or business combination.
          “Company Board” means the Board of Directors of the Company.
          “Company Offering” means any public offering of securities of the
Company, in whole or in part, by the Company (other than in connection with
employee benefit and similar plans or pursuant to Form S-4).
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.
          “Equity Securities” means with respect to the Company, any and all
shares of Capital Stock of the Company or securities of the Company, options or
other rights convertible into, or exchangeable or exercisable for, such shares.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

2



--------------------------------------------------------------------------------



 



          “Fund Stockholder” means each Person that is intended to qualify as a
“venture capital operating company” under the Regulation and is listed on Annex
B hereto.
          “Group” has the meaning assigned to such term in Section 13(d)(3) of
the Exchange Act.
          “incur” or “incurrence” means to incur, create, assume, guarantee or
otherwise become directly or indirectly liable with respect to.
          “Indemnified Parties” has the meaning assigned to such term in
Section 4.4(a).
          “Law” has the meaning assigned to such term in the Securities Purchase
Agreement.
          “Lock-Up Period” shall mean the period commencing on the Closing Date
and ending on the date that is 180 days after the Closing Date.
          “NASD” means the National Association of Securities Dealers, Inc.
          “NYSE” means The New York Stock Exchange, Inc.
          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any Group comprised of two or more of the foregoing.
          “Preferred Stock” means, collectively, the Cumulative Redeemable
Preferred Stock, par value $0.01 of the Company issued pursuant to the Purchase
Agreement, if any.
          “Registrable Securities” means any Common Stock and Preferred Stock
issued to any Stockholder pursuant to the Purchase Agreement or subsequently
issued with respect thereto. As to any particular Registrable Securities held by
and particular Stockholder, once issued, such Registrable Securities shall cease
to be Registrable Securities when (i) a registration statement with respect to
the sale by the Stockholder of such securities shall have become effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) such securities shall have been
distributed to the public pursuant to Rule 144 (or any successor provision),
(iii) with respect to the Common Stock or Preferred Stock, as applicable,
included in the Registrable Securities, the date on which all such Common Stock
or Preferred Stock may be freely sold publicly in a single quarter under Rule
144(k) (or any successor provision) (assuming the “holding period” for purposes
of Rule 144 commenced on the date hereof) and the Company shall have issued to
the applicable holder new unlegended shares and cancelled any stop transfer
restrictions or other restrictions with respect to such securities; or (iv) such
securities shall have ceased to be outstanding. For purposes of this Agreement,
any required calculation of the amount of, or percentage of, Registrable
Securities shall be based on the number of shares of Common Stock or Preferred
Stock, as applicable, which are Registrable Securities.

3



--------------------------------------------------------------------------------



 



          “Registration Expenses” means any and all expenses incident to
performance of or compliance with Articles III, IV and V of this Agreement,
including (i) all SEC and NYSE or other securities exchange or NASD registration
and filing fees, (ii) all fees and expenses of complying with securities or blue
sky laws (including the reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on the NYSE or any other securities exchange or the NASD pursuant to
this Agreement and all rating agency fees, (v) the fees and disbursements of
counsel for the Company and of the Company’s independent public accountants,
including the expenses of any special audits and/or “cold comfort” letters
required by or incident to such performance and compliance, (vi) the reasonable
fees and disbursements of counsel selected pursuant to Section 4.6, (vii) any
reasonable fees and disbursements of underwriters and their counsel customarily
paid by the issuers or sellers of securities, and the reasonable fees and
expenses of special experts retained in connection with the requested
registration, but excluding underwriting discounts and commissions and transfer
taxes, if any, and (viii) all expenses incurred in connection with any road
shows (including the reasonable out-of-pocket expenses of the holder of the
applicable Registrable Securities).
          “Regulation” has the meaning assigned to such term in Section 2.5(d).
          “Rule 144” means Rule 144 (or any successor provision) under the
Securities Act.
          “SEC” means the U.S. Securities and Exchange Commission or any other
federal agency then administering the Securities Act or the Exchange Act and
other federal securities laws.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Shelf Registration” has the meaning assigned to such term in
Section 3.1.
          “Standstill Period” means the period commencing on the Closing Date
and continuing until the second anniversary of such date.
          “Subsidiary” means (i) any corporation of which a majority of the
securities entitled to vote generally in the election of directors thereof, at
the time as of which any determination is being made, are owned by another
entity, either directly or indirectly, and (ii) any joint venture, general or
limited partnership, limited liability company or other legal entity in which an
entity is the record or beneficial owner, directly or indirectly, of a majority
of the voting interests or the general partner and, with respect to the Company.
          “Third Party” has the meaning assigned to such term in Section 5.1(b).
          “Transaction Agreements” shall mean the Purchase Agreement and all
other agreements contemplated by the transactions therein.

4



--------------------------------------------------------------------------------



 



          “Transfer” shall mean any voluntary or involuntary attempt to,
directly or indirectly through the transfer of interests in controlled
Affiliates or otherwise, offer, sell, assign, transfer, grant a participation
in, pledge or otherwise dispose of any Registrable Securities, or the
consummation of any such transactions, or taking a pledge of any of the
Registrable Securities; provided, however, that an action that would otherwise
constitute a Transfer shall not be deemed to be a Transfer if it is undertaken
solely to satisfy or rectify a regulatory requirement or impediment, provided
further that the actions taken to address such requirement or impediment shall
be limited to the minimum necessary to address or resolve the requirement or
impediment, such as taking steps to reduce or eliminate voting rights without
transferring economic benefits of ownership or, if such reduction or elimination
of voting rights does not address or resolve such requirement or impediment,
transferring the minimum number of securities sufficient to address or resolve
the requirement or impediment.
          “Voting Securities” means, at any time, shares of any class of Equity
Securities which are then entitled to vote generally in the election of
Directors.
          SECTION 1.2 Other Definitional Provisions. (a) The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II
RESTRICTIONS ON TRANSFER; ACCESS RIGHTS
          SECTION 2.1 Transfer of the Registrable Securities. No Stockholder may
Transfer any Registrable Security without the Company’s written consent except
(1) to any Affiliate of such Stockholder who agrees to be bound by all of the
provisions of this Agreement as a Stockholder (subject to Section 6.3) or
(2) upon the expiration of the Lock-Up Period and:
               (a) pursuant to an effective registration statement under the
Securities Act;
               (b) pursuant to Rule 144; or
               (c) upon receipt by the Company of an opinion of counsel,
delivered by such Stockholder and reasonably satisfactory to the Company, that
such Transfer is exempt from registration under the Securities Act.
          SECTION 2.2 Restrictive Legends. Each Stockholder hereby acknowledges
and agrees that, during the term of this Agreement, each of the certificates or
book-entry confirmations representing Registrable Securities shall be subject to
stop transfer instructions and shall include the applicable portion(s) of the
legends set forth below:

5



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
(“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE OR CONFIRMATION ARE SUBJECT TO THE TERMS OF THE INVESTOR RIGHTS
AGREEMENT, DATED AS OF FEBRUARY 2, 2006, AND MAY NOT BE TRANSFERRED UNLESS SUCH
TRANSFER COMPLIES WITH THE PROVISIONS OF SUCH INVESTOR RIGHTS AGREEMENT. A COPY
OF SUCH INVESTOR RIGHTS AGREEMENT IS ON FILE WITH THE SECRETARY OF NRG ENERGY,
INC. AND IS AVAILABLE WITHOUT CHARGE UPON WRITTEN REQUEST THEREFOR. THE HOLDER
OF THESE SHARES, BY ACCEPTANCE OF THIS CERTIFICATE OR CONFIRMATION, AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF THE AFORESAID AGREEMENT.”
The certificates or book-entry confirmations representing such Registrable
Securities shall be replaced, at the expense of the Company, with certificates
or book-entry confirmations not bearing the legend required by this Section 2.2
and any such stop transfer restrictions shall be cancelled, upon (i) the
Transfer of Registrable Securities in compliance with Section 2.1 above or
(ii) the applicability of clause (iii) of the definition of “Registrable
Security” with respect to the Common Stock and/or Preferred Stock, as
applicable.
     SECTION 2.3 Transfers Not In Compliance. A purported or attempted Transfer
of Registrable Securities by a Stockholder that does not comply with this
Agreement shall be void ab initio and the purported transferee or successor by
operation of law shall not be deemed to be a stockholder of the Company for any
purpose and shall not be entitled to any of the rights of a stockholder,
including, without limitation, the right to vote any Registrable Securities
entitled to vote or to receive a certificate or certificates for the Registrable
Securities or any dividends or other distributions on or with respect to the
Registrable Securities.
     SECTION 2.4 Restriction on Certain Transactions. From and after the date
hereof until the expiration of the Lock-Up Period, each Stockholder hereby
covenants and agrees that such Stockholder shall not, directly or indirectly,
enter into any transaction with respect to the Common Stock or Preferred Stock
designed to reduce its risk relative to its position as a holder of Common Stock
or Preferred Stock, without the Company’s written consent.
     SECTION 2.5 Management Rights. On the date hereof, and for so long as a
Fund Stockholder directly or through one or more conduit subsidiaries owns any
Common Stock or Preferred Stock or any other interests in the Company, each Fund
Stockholder will be entitled to the following contractual management rights:
          (a) Financial Statements and Other Information. The Company shall
deliver to each Fund Stockholder:

6



--------------------------------------------------------------------------------



 



               (i) as soon as available and in any event within 45 days after
the end of each of the first three quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its subsidiaries as of the end of
such period, and consolidated statements of income and cash flows of the Company
and its subsidiaries for the period then ended prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted therein, and subject to the absence
of footnotes and to year-end adjustments; provided, however, that the
obligations of the Company set forth in this Section 2.5(a)(i) shall be deemed
satisfied to the extent that the Company files periodic reports with the SEC;
               (ii) as soon as available and in any event within 120 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its subsidiaries as of the end of such year, and consolidated
statements of income and cash flows of the Company and its subsidiaries for the
year then ended prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis, except as
otherwise noted therein, together with an auditor’s report thereon of a firm of
established national reputation; and
               (iii) to the extent the Company is required by law or pursuant to
the terms of any outstanding indebtedness of the Company to prepare such
reports, any annual reports, quarterly reports and other periodic reports
pursuant to Section 13 or 15(d) of the Exchange Act actually prepared by the
Company as soon as available.
          (b) Inspection and Access. Subject to the execution of appropriate
confidentiality agreements (i) the Company and its subsidiaries shall provide to
each Fund Stockholder, true and correct copies of all documents, reports,
financial data and other information as such Fund Stockholder may reasonably
request and (ii), the Company shall permit any authorized representatives
designated by each Fund Stockholder to visit and inspect, during normal business
hours, any of the properties of the Company or any of its subsidiaries,
including its and their books of account, and to discuss its and their affairs,
finances and accounts with its and their officers, all at such times as such
Fund Stockholder may reasonably request.
          (c) Right of Consultation. Representatives of each Fund Stockholder
shall have the right to consult with and advise the management of the Company
and its subsidiaries, upon reasonable notice at reasonable times from time to
time, on all matters relating to the operation of the Company and its
subsidiaries.
          (d) Advance Notice. At any time when the Company shall no longer be
subject to the provisions of Section 13 or 15(d) of the Exchange Act, to the
extent consistent with applicable law (and with respect to events which require
public disclosure, only following the Company’s public disclosure thereof
through applicable securities law filings or otherwise), the Company shall
inform each Fund Stockholder or its designated representative in advance with
respect to any significant corporate actions that have been approved and
authorized by the Company Board, including, without limitation, extraordinary
dividends, mergers, acquisitions or

7



--------------------------------------------------------------------------------



 



dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the certificate of incorporation or bylaws of the
Company, and to provide each Fund Stockholder or its designated representative
with the right to consult with the Company with respect to such actions.
The Company agrees to consider, in good faith, the reasonable recommendations of
each Fund Stockholder or its designated representative in connection with the
matters on which it is consulted as described in Section 2.5(d) hereof,
recognizing that the ultimate discretion with respect to all such matters shall
be retained by the Company.
The aforementioned rights are intended to satisfy the requirement of management
rights for purposes of qualifying each Fund Stockholder’s direct or indirect
investment in the Company as a “venture capital investment” for purposes of
United States Department of Labor Regulation § 2510.3-101 (the “Regulation”). In
the event that a Fund Stockholder’s counsel determines that the rights set forth
herein are not satisfactory for such purpose, the Company and such Fund
Stockholder shall reasonably cooperate in good faith to agree upon mutually
satisfactory management rights that satisfy the Regulations.
All rights granted pursuant to this Section 2.5 to a Fund Stockholder are in
addition to the rights provided to such Fund Stockholder in its capacity as a
holder of Common Stock and Preferred Stock and nothing set forth in this
Section 2.5 shall be construed to limit, restrict or impair any claim, right or
privilege available, or granted, to a Fund Stockholder pursuant to any other
contractual arrangements with the Company or otherwise.
In the event a Fund Stockholder transfers all or any portion of its direct or
indirect investment in the Company to an Affiliate (or to a direct or indirect
wholly owned conduit subsidiary of any such Affiliate) that is intended to
qualify as a “venture capital operating company” under the Regulation, such
Affiliate shall be afforded the same rights with respect to the Company afforded
to such Fund Stockholder hereunder and shall be treated, for such purposes, as a
third party beneficiary hereunder.
Each Fund Stockholder shall notify the Company in writing at such time as such
Fund Stockholder ceases to own any Common Stock or Preferred Stock or any other
interests in the Company.
ARTICLE III
REGISTRATION RIGHTS WITH RESPECT TO
THE REGISTRABLE SECURITIES
     SECTION 3.1 Shelf Registration Statement.
          (a) Filing; Effectiveness; Expenses. Subject to Section 6.1, the
Company shall:
               (i) file on or before the date 120 days from the date hereof, an
“evergreen” shelf registration statement on Form S-3 (or, in the event Form S-3
is unavailable to the Company, Form S-1) pursuant to Rule 415 under the

8



--------------------------------------------------------------------------------



 



Securities Act (or any successor provisions), providing for an offering to be
made on a continuous basis of the Registrable Securities (the “Shelf
Registration”);
               (ii) use reasonable best efforts to cause the Shelf Registration
to become effective no later than the expiration of the Lock-Up Period, and in
any event as soon as practicable after such filing;
               (iii) use commercially reasonable efforts to maintain in effect,
supplement and amend, if necessary, the Shelf Registration, as required by the
instructions applicable to such registration form or by the Securities Act;
               (iv) furnish, upon request, to the holders of the Registrable
Securities to which the Shelf Registration relates copies of any supplement or
amendment to such Shelf Registration prior to such supplement or amendment being
used and/or filed with the SEC; and
               (v) pay all Registration Expenses in connection with the Shelf
Registration, whether or not it becomes effective, and whether all, some or none
of the Registrable Securities to which it relates are sold pursuant to it.
          (b) Effective Shelf Registration Statement. (i) If at any time, the
Shelf Registration ceases to be effective, the Company shall use its best
efforts to file and use its commercially reasonable efforts to cause to become
effective a new “evergreen” shelf registration statement providing for an
offering to be made on a continuous basis of the Registrable Securities. Such
shelf registration statement shall be filed on Form S-3 or, if Form S-3 is
unavailable to the Company, on Form S-1.
               (ii) If, after the Shelf Registration has become effective, it is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or authority, the Company shall use its
commercially reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment.
          (c) (i) If the Company shall at any time furnish to the Stockholders,
a certificate signed by any of its authorized officers stating that the Company
has pending or in process a material transaction, the disclosure of which would,
in the good faith judgment of the Company Board, after consultation with its
outside counsel, materially and adversely affect the Company, the Company may
postpone the filing (but not the preparation) of the Shelf Registration for up
to seventy-five (75) days; provided, however, that the Company shall not be
permitted to postpone registration pursuant to this Section 3.1(c)(i) more than
once in any three hundred sixty (360) day period. The Company shall promptly
give the Stockholders written notice of any postponement made in accordance with
the preceding sentence.

9



--------------------------------------------------------------------------------



 



               (ii) If the Company shall at any time furnish to the
Stockholders, a certificate signed by any of its authorized officers (a
“Suspension Notice”) stating that the Company has been advised in writing by a
nationally recognized investment banking firm selected by the Company that, in
such firm’s opinion, resales of the Registrable Securities pursuant to the Shelf
Registration would adversely affect any Company Offering with respect to which
the Company has commenced preparations for a registration prior to the receipt
of a Confirmation Request (as defined in Section 3.1(d)) and subject to
Section 4.7, Stockholders may not effect any such resales until the earliest of
(A) 30 days after the completion of such Company Offering, (B) promptly after
the abandonment of such Company Offering or (C) 90 days after the delivery of
such Suspension Notice.
               (iii) If upon receipt of a Confirmation Request, the Company
determines in its good faith judgment after consultation with outside counsel
that the filing of an amendment or supplement to the Shelf Registration is
necessary in order to effect resales pursuant to the Shelf Registration and such
filing would require disclosure of material information which the Company has a
bona fide business purpose for preserving as confidential and the Company
provides the Stockholders a Suspension Notice within 48 hours of such receipt of
a Confirmation Request, the Company shall not be required to comply with its
obligations under Section 3.1(a)(iii), and the Stockholders, may not effect any
resales, until the earlier of (A) the date upon which such material information
is disclosed to the public or ceases to be material or (B) 90 days after such
Confirmation Request was received by the Company.
               (iv) Notwithstanding the provisions of Sections 3.1(c)(ii) and
(iii), the Company shall be entitled to serve only one Suspension Notice
(A) within any period of 180 consecutive days or (B) with respect to any two
consecutive resales for which the Stockholders deliver Confirmation Requests.
          (d) Not more than five (5) days nor less than 48 hours prior to
effecting any sale of Registrable Securities pursuant to the Shelf Registration,
the selling Stockholder or group of Stockholders will request the Company to
confirm whether the Company is then exercising its rights pursuant to
Section 3.1(c) (a “Confirmation Request”).
          (e) Underwritten Offering. Subject to Section 4.7 hereof, at the
election of any Stockholder or group of Stockholders, holding in excess of 3% of
the aggregate number of shares of Common Stock issued and outstanding at the
time of a request for an underwritten offering pursuant to this Section 3.1(e)
or in excess of 20% of the aggregate number of shares of Preferred Stock
originally issued pursuant to the Purchase Agreement, any resale pursuant to the
Shelf Registration may involve an underwritten offering, and, in such case, the
investment banker(s), underwriter(s) and manager(s) for such registration shall
be selected by the holders of a majority of the Registrable Securities which are
the subject of any such request; provided, however, that such investment
banker(s), underwriter(s) and manager(s) shall be reasonably satisfactory to the
Company.

10



--------------------------------------------------------------------------------



 



     SECTION 3.2 Incidental Registrations. (a) If the Company at any time after
the Lock-Up Period has expired proposes to register Equity Securities under the
Securities Act (other than a registration on Form S-4 or S-8, or any successor
or other forms promulgated for similar purposes or any registration statement
filed pursuant to the Registration Rights Agreement dated December 27, 2004
among the Company and Citigroup Global Markets, Inc. and Deutsche Bank
Securities Inc. with respect to the Company’s 4% Convertible Perpetual Preferred
Stock, whether or not for sale for its own account, in a manner which would
permit registration of Registrable Securities for sale to the public under the
Securities Act, it will, at each such time, give prompt written notice to all
Stockholders of its intention to do so and of such Stockholders’ rights under
this Agreement. Upon the written request of any such Stockholder made within
thirty (30) days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by such
Stockholder), the Company will use its commercially reasonable efforts to effect
the registration under the Securities Act of all Registrable Securities which
the Company has been so requested to register by the Stockholders thereof;
provided, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Stockholder and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses in connection therewith), and (ii) if such registration involves an
underwritten offering, all Stockholders requesting to be included in the
Company’s registration must sell their Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company, with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined primary and secondary offerings. If a registration requested pursuant
to this Section involves an underwritten public offering, any Stockholder
requesting to be included in such registration may elect, in writing prior to
the effective date of the registration statement filed in connection with such
registration, not to register all or any part of such securities in connection
with such registration. The registrations provided for in this Section 3.2 are
in addition to, and not in lieu of, registrations made in accordance with
Section 3.1.
          (b) Expenses. The Company will pay all Registration Expenses in
connection with each registration of Registrable Securities requested pursuant
to this Section 3.2.
          (c) Priority in Incidental Registrations. If a registration pursuant
to this Section 3.2 involves an underwritten offering and the managing
underwriter advises the Company in writing that, in its opinion, the number of
Registrable Securities requested to be included in such registration would be
likely to have an adverse effect on the price, timing or distribution of the
securities to be offered in such offering as contemplated by the Company (other
than the Registrable Securities), then the Company shall include in such
registration (a) FIRST, 100% of the securities the Company proposes to sell,
(b) SECOND, to the extent of the amount of Registrable Securities requested to
be included in such registration which, in the opinion of such managing
underwriter, can be sold without having the adverse effect referred to above,
the amount of Registrable Securities which the Stockholders have requested to be
included in such registration, such amount to be allocated pro rata among all
requesting

11



--------------------------------------------------------------------------------



 



Stockholders on the basis of the relative amount of Registrable Securities then
held by each such Stockholder (provided, that any such amount thereby allocated
to any such Stockholder that exceeds such Stockholder’s request shall be
reallocated among the remaining requesting Stockholders and other Stockholders
in like manner) and THIRD, to the extent of the amount of Registrable Securities
subject to registration rights held by holders other than the Stockholders who
have requested to be included in such registration, which, in the opinion of
such managing underwriter, can be sold without having the adverse effect
referred to above, the amount of Registrable Securities which the other holders
have requested to be included in such registration, such amount to be allocated
pro rata among all requesting other holders on the basis of the relative amount
of Registrable Securities then held by each such other holder.
ARTICLE IV
REGISTRATION PROCEDURES
     SECTION 4.1 Registration Procedures. If and whenever the Company is
required to use its commercially reasonable efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, the Company will, as expeditiously as possible:
          (a) prepare and, in any event within thirty (30) days after the end of
the period within which a request for registration may be given to the Company,
file with the SEC a registration statement with respect to such Registrable
Securities and, to the extent applicable use its commercially reasonable efforts
to cause such registration statement to become effective within ninety (90) days
of the initial filing;
          (b) prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period not
in excess of one-hundred-eighty (180) days (except in the case of a Shelf
Registration which the Company shall keep continuously effective subject to
Section 3.1 hereof) and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all securities covered by
such registration statement during such period in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement; provided, however, that before filing a registration
statement or prospectus, or any amendments or supplements thereto in accordance
with Sections 4.1(a) or (b), the Company will furnish to counsel selected
pursuant to Section 4.6 hereof copies of all documents proposed to be filed,
which documents will be subject to the review of such counsel;
          (c) furnish to each seller of such Registrable Securities such number
of copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities by such seller;

12



--------------------------------------------------------------------------------



 



          (d) use its commercially reasonable efforts to register or qualify
such Registrable Securities covered by such registration in such jurisdictions
as each seller shall reasonably request, and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this subsection (d), it would
not be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;
          (e) use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental authorities as may be necessary to enable
the seller or sellers thereof to consummate the disposition of such Registrable
Securities;
          (f) notify each seller of any such Registrable Securities covered by
such registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company becoming aware
that the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and at the
request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the sellers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
          (g) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable (but not more than eighteen
(18) months) after the effective date of the registration statement, an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act;
          (h) use its commercially reasonable efforts to list all Registrable
Securities covered by such registration statement on the NYSE or any other
national securities exchange on which Registrable Securities of the same class
covered by such registration statement are then listed and, if no such
Registrable Securities are so listed, on the NYSE or any national securities
exchange on which the Common Stock is then listed;
          (i) enter into such customary agreements (including an underwriting
agreement in customary form), which may include indemnification provisions in
favor of underwriters and other Persons in addition to, or in substitution for
the provisions of Section 4.4 hereof, and take such other actions as sellers of
a majority of shares of such Registrable Securities or the underwriters, if any,
reasonably requested in order to expedite or facilitate the disposition of such
Registrable Securities;

13



--------------------------------------------------------------------------------



 



          (j) obtain a “cold comfort” letter or letters from the Company’s
independent public accounts in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of shares of such Registrable Securities shall reasonably request;
          (k) make available for inspection by any seller of such Registrable
Securities covered by such registration statement, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by any such
seller or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;
          (l) notify counsel (selected pursuant to Section 4.6 hereof) for the
holders of Registrable Securities included in such registration statement and
the managing underwriter or agent, immediately, and confirm the notice in
writing (i) when the registration statement, or any post-effective amendment to
the registration statement, shall have become effective, or any supplement to
the prospectus or any amendment to the prospectus shall have been filed, (ii) of
the receipt of any comments from the SEC, (iii) of any request of the SEC to
amend the registration statement or amend or supplement the prospectus or for
additional information, and (iv) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the registration statement for offering or
sale in any jurisdiction, or of the institution or threatening of any
proceedings for any of such purposes;
          (m) make every reasonable effort to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;
          (n) if requested by the managing underwriter or agent or any holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
          (o) cooperate with the holders of Registrable Securities covered by
the registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such

14



--------------------------------------------------------------------------------



 



denominations and registered in such names as the managing underwriter or agent,
if any, or such holders may request;
          (p) use its commercially reasonable efforts to obtain for delivery to
the holders of Registrable Securities being registered and to the underwriter or
agent an opinion or opinions from counsel for the Company in customary form and
in form, substance and scope reasonably satisfactory to such holders,
underwriters or agents and their counsel;
          (q) cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NYSE or any other securities exchange and/or the NASD; and
          (r) use its commercially reasonable efforts (taking into account the
interests of the Company) to make available the executive officers of the
Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the holders in connection with the methods of distribution for the
Registrable Securities, provided, however, that the Company shall not be
required to comply with its obligations under this paragraph (r) more than one
time in any one hundred and eighty (180) day period.
     SECTION 4.2 Information Supplied. The Company may require each seller of
Registrable Securities as to which any registration is being effected to furnish
the Company with such information regarding such seller and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.
     SECTION 4.3 Restrictions on Disposition . Each Stockholder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.1(f), such Stockholder will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Stockholder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 4.1(f),
and, if so directed by the Company, such Stockholder will deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Stockholder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company shall give any such notice, the period mentioned in Section 4.1(b) shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 4.1(f) and to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4.1(f).
     SECTION 4.4 Indemnification. (a) In the event of any registration of any
securities of the Company under the Securities Act pursuant to Articles III or
IV, the Company shall, and it hereby does, indemnify and hold harmless, to the
extent permitted by law, the seller of any Registrable Securities covered by
such registration statement, each Affiliate of such seller and their respective
directors, officers, employees and stockholders or members or general and
limited partners (and any director, officer, Affiliate, employee, stockholder
and controlling

15



--------------------------------------------------------------------------------



 



Person of any of the foregoing), each Person who participates as an underwriter
in the offering or sale of such securities and each other Person, if any, who
controls such seller or any such underwriter within the meaning of the
Securities Act (collectively, the “Indemnified Parties”), against any and all
losses, claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof (“Claims”) and expenses
(including reasonable attorney’s fees and reasonable expenses of investigation)
to which such Indemnified Party may become subject under the Securities Act,
common law or otherwise, insofar as such Claims or expenses arise out of, relate
to or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading; provided, that the Company shall not be liable to any Indemnified
Party in any such case to the extent that any such Claim or expense arises out
of, relates to or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary, final or summary prospectus in
reliance upon and in conformity with written information furnished to the
Company through an instrument duly executed by or on behalf of such seller
specifically stating that it is for use in the preparation thereof; and,
provided, further, that the Company will not be liable in any such case to the
extent, but only to the extent, that the foregoing indemnity with respect to any
untrue statement contained in or omitted from a registration statement or the
prospectus shall not inure to the benefit of any party (or any person
controlling such party) who is obligated to deliver a prospectus in transactions
in a security as to which a registration statement has been filed pursuant to
the Securities Act and from whom the person asserting any such Damages purchased
any of the Registrable Securities to the extent that it is finally judicially
determined that such Damages resulted solely from the fact that such party sold
Registrable Securities to a person to whom there was not sent or given, at or
prior to the written confirmation of such sale, a copy of the registration
statement or the prospectus, as amended or supplemented, and (x) the Company
shall have previously and timely furnished sufficient copies of the registration
statement or prospectus, as so amended or supplemented, to such party in
accordance with this Agreement and (y) the registration statement or prospectus,
as so amended or supplemented, would have corrected such untrue statement or
omission of a material fact. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Indemnified
Party and shall survive the transfer of securities by any seller.
               (b) As a condition to including any Registrable Securities in any
registration statement filed in accordance with Sections 3.2 or 4.1 herein, the
Company shall have received an undertaking reasonably satisfactory to it from
the prospective seller of such Registrable Securities or any underwriter to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 4.4(a)) the Company and all other prospective sellers or any
underwriter, as the case may be, with respect to any untrue statement or alleged
untrue statement in or omission or alleged omission from such registration
statement, any preliminary, final or summary prospectus contained therein, or
any amendment or supplement thereto, if such untrue statement or alleged untrue
statement or omission or alleged omission was

16



--------------------------------------------------------------------------------



 



made in reliance upon and in conformity with written information furnished to
the Company through an instrument duly executed by or on behalf of such seller
or underwriter specifically stating that it is for use in the preparation of
such registration statement, preliminary, final or summary prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any of the prospective
sellers, or any of their respective Affiliates, directors, officers or
controlling Persons and shall survive the transfer of securities by any seller.
In no event shall the liability of any selling holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds received
by such holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
               (c) Promptly after receipt by an indemnified party hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 4.4, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided, however, that the failure of the
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 4.4, except to the extent
that the indemnifying party is materially prejudiced by such failure to give
notice. In case any such action or proceeding is brought against an indemnified
party, unless in such indemnified party’s reasonable judgment (after
consultation with legal counsel) a conflict of interest between such indemnified
and indemnifying parties may exist in respect of such action or proceeding, the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation; provided that, in
the event, however, that the indemnifying party declines or fails to assume the
defense of the action or proceeding or to employ counsel reasonably satisfactory
to the indemnified party, in either case within a 30-day period, or if a court
of competent jurisdiction determines that the indemnifying party is not
vigorously defending such action or proceeding, then such indemnified party may
employ counsel to represent or defend it in any such action or proceeding and
the indemnifying party shall pay the reasonable fees and disbursements of such
counsel or other representative as incurred; provided, however, that the
indemnifying party shall not be required to pay the fees and disbursements of
more than one counsel for all indemnified parties in any jurisdiction in any
single action or proceeding. No indemnifying party will settle any such action
or proceeding or consent to the entry of any judgment without the prior written
consent of the indemnified party, unless such settlement or judgment
(i) includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such indemnified party from all liability in respect
of such action or proceeding and (ii) does not involve the imposition of
equitable remedies or the imposition of any obligations on such indemnified
party and does not otherwise adversely affect such indemnified party, other than
as a result of the imposition of financial obligations for which such
indemnified party will be indemnified hereunder. No indemnified party will
settle any such action or proceeding or consent to the entry

17



--------------------------------------------------------------------------------



 



of any judgment without the prior written consent of the indemnifying party
(such consent not to be unreasonably withheld).
               (d) (i) If the indemnification provided for in this Section 4.4
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions
which resulted in such Claim or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 4.4(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding.
               (ii) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in Section 4.4(d)(i). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
               (e) Indemnification similar to that specified in this Section 4.4
(with appropriate modifications) shall be given by the Company and each seller
of Registrable Securities with respect to any required registration or other
qualification of securities under any Law or with any governmental authority
other than as required by the Securities Act.
               (f) The obligations of the parties under this Section 4.4 shall
be in addition to any liability which any party may otherwise have to any other
party.
          SECTION 4.5 Required Reports. The Company agrees that it will use best
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act and it will take such further action as any Stockholder may
reasonably request, all to the extent required from time to time to enable such
Stockholder to sell shares of Registrable Securities pursuant to this Agreement,
including without registration under the Securities Act within the limitation of
the exemptions provided by (i) Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of any Stockholder, the Company
will deliver to such Stockholder a written statement as to whether it has
complied with such requirements.
          SECTION 4.6 Selection of Counsel. In connection with any registration
of Registrable Securities pursuant to Articles III or IV hereof, the holders of
a majority of the

18



--------------------------------------------------------------------------------



 



Registrable Securities covered by any such registration may select one counsel
to represent all holders of Registrable Securities covered by such registration;
provided, however, that in the event that the counsel selected as provided above
is also acting as counsel to the Company in connection with such registration,
the remaining Stockholders shall be entitled to select one additional counsel to
represent all such remaining Stockholders.
          SECTION 4.7 Holdback Agreement. If any Company Offering, registration
under Section 3.2 hereof or any sale of securities in connection with a
registration under Section 3.1 hereof shall be in connection with an
underwritten public offering, the Company and each Stockholder agree not to
effect any public sale or distribution, including, in the case of the
Stockholders, any sale pursuant to Rule 144 under the Securities Act, of any
such securities of the Company, or options or other rights convertible into, or
exchangeable or exercisable for, such securities (other than as part of such
underwritten public offering), within seven (7) days before, or ninety (90) days
(or such lesser period as the managing underwriters may permit) after, the
effective date of any such Company Offering or registration pursuant to
Section 3.2 or the closing of any sale of securities in connection with a
registration under Section 3.1 (except as part of any such registration or
sale); provided that in no event shall this Section 4.7 be effective against the
Stockholders for the 90 days following expiration of the Lock-Up Period.
          SECTION 4.8 No Inconsistent Agreement. The Company represents and
warrants that it will not enter into, or cause or permit any of its Subsidiaries
to enter into, any agreement which conflicts with or limits or prohibits the
exercise of the rights granted to the holders of Registrable Securities in this
Agreement.
ARTICLE V
STANDSTILL
          SECTION 5.1 Acquisition of Additional Voting Securities. During the
Standstill Period, each Stockholder hereby agrees that it shall not, and shall
cause each of its Affiliates (which solely for purposes of this sentence shall
include only Affiliates of such Stockholder which are engaged in the business of
private equity investing, and shall not, without limitation, include (i) any
portfolio company (or its subsidiaries) owned or controlled by such Stockholder
or by any private equity investment vehicle that is an Affiliate of such
Stockholder or (ii) any other Affiliate not engaged in the business of private
equity investing, including any hedge fund, public equity investment vehicle,
debt fund, real estate fund or similar entity, that would otherwise be
considered an Affiliate of such Stockholder but with which such Stockholder does
not act in concert with respect to the Company or its securities) not to,
without the prior approval of the Company Board, directly or indirectly,
(i) acquire, offer or propose to acquire or agree to acquire (whether by
purchase, tender or exchange offer, through an acquisition of control of another
Person (including by way of merger or consolidation), by joining a partnership,
syndicate or other Group, or otherwise), the beneficial ownership of any
additional Voting Securities of the Company or any of its Subsidiaries (or any
warrants, options or other rights to purchase or acquire, or any securities
convertible into, or exchangeable for, any Voting Securities of the Company or
any of its Subsidiaries) (other than with respect to being deemed to be a Group
with other Stockholders solely or as a result of an agreement, arrangement or
understanding regarding the disposition of Registrable Securities); provided,
however, that the

19



--------------------------------------------------------------------------------



 



foregoing restrictions shall not apply to any acquisition or proposed
acquisition (each, an “Acquisition”) of beneficial ownership of any additional
Voting Securities of the Company: (x) which is by way of stock dividends, stock
reclassifications or other distributions or offerings made available and, if
applicable, exercised on a pro rata basis, to holders of Equity Securities of
the Company generally or (y) which involves Equity Securities acquired from the
Company; (ii) make any public announcement with respect to, or submit any
proposal for, any merger, consolidation, sale of substantial assets or other
business combination, tender offer or exchange offer, purchase of assets,
dissolution, liquidation, restructuring, recapitalization or extraordinary
transaction involving the Company or any of its Subsidiaries; (iii) make, or in
any way participate in, any “solicitation” of “proxies” (as such terms are
defined or used in Regulation 14A under the Exchange Act) to vote any Voting
Securities of the Company or any of its Subsidiaries or seek to advise or
influence any Person with respect to the voting of any Voting Securities of the
Company or any of its Subsidiaries or initiate, propose or otherwise “solicit”
(as such term is defined or used in Regulation 14A under the Exchange Act)
stockholders of the Company for the approval of shareholder proposals whether
made pursuant to Rule 14a-8 promulgated under the Exchange Act or otherwise,
induce or attempt to induce any other person to initiate any such shareholder
proposal, or otherwise communicate with the stockholders of the Company or
others pursuant to the rules governing the solicitation of proxies; (iv) form,
join or in any way participate in any Group (other than with respect to its
Affiliates and other than with respect to other Stockholders) with respect to
any of the Voting Securities of the Company; (v) otherwise act, either alone or
in concert with others (including any Affiliate), to seek control of the
Company, the Company Board or any of its Subsidiaries; (vi) execute any written
consent as a stockholder with respect to the Voting Securities; (vii) seek,
alone or in concert with others (including any Affiliate) (A) to call a meeting
of the stockholders of the Company, (B) representation on the Company Board, or
(C) the removal of any member of the Board; (viii) take or cause others to take
any action inconsistent with the foregoing; (ix) disclose any intention,
proposal, plan or arrangement with respect to any of the foregoing; or (x) make
any demand, request or proposal to amend, waive or terminate any provision of
this Section 5.1.
ARTICLE VI
MISCELLANEOUS
          SECTION 6.1 Termination. The provisions of this Agreement (other than
Section 4.4 hereof which shall not terminate and Section 2.4 which shall expire
in accordance with its terms) shall terminate when no Registrable Securities
remain outstanding. Nothing herein shall relieve any party from any liability
for the breach of any provisions set forth in this Agreement.
          SECTION 6.2 Amendments and Waivers. Except as otherwise provided
herein, no modification, amendment or waiver of any provision of this Agreement
shall be effective against any party hereto unless such modification, amendment
or waiver is approved in writing by such party. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.
          SECTION 6.3 Successors, Assigns; Transferees and Third Party
Beneficiaries. This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto

20



--------------------------------------------------------------------------------



 



and their respective successors (including any parent company formed to hold all
or a majority of the equity interests in the Company), permitted assigns and
transferees. Except as expressly provided herein, this Agreement may not be
assigned by the Company and may not be assigned by any Stockholder without the
prior written consent of the Company, except that a Stockholder may assign its
rights and obligations hereunder in respect of any Registrable Securities (a) to
any Affiliate(s) or (b) to any transferee in connection with a Transfer in
compliance with Section 2.1(c) in respect of Registrable Securities that
constitute at least 10% of the aggregate number of shares of Common Stock or 20%
of the aggregate number of shares of Preferred Stock, in each case, originally
issued pursuant to the Purchase Agreement (any of the foregoing, a “Permitted
Assignee”). Any Permitted Assignee of a Stockholder pursuant to the immediately
preceding sentence shall be bound by all of the provisions of this Agreement
(provided that the provisions of Section 5.1 hereof shall only bind a Permitted
Assignee receiving at least 10% of the aggregate number of shares of Common
Stock originally issued pursuant to the Purchase Agreement), and as a condition
to such transferee’s receipt of such shares, such transferee shall execute an
agreement in form and substance reasonably satisfactory to Buyer, agreeing to be
bound by the applicable provisions hereof. Each Stockholder shall inform the
Company of, and the Company shall be entitled to rely upon, the names, addresses
and other contact details of each Stockholder.
SECTION 6.4 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient or, if not, then on the next
Business Day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (iv) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent as follows:
               (i) to the Company and the Stockholders, to their respective
addresses specified in Annex A hereto;
               (ii) to such other address for any party as it may specify by
like notice.
          SECTION 6.5 Further Assurances. At any time or from time to time after
the date hereof, the parties agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
          SECTION 6.6 Entire Agreement. Except as otherwise expressly set forth
herein, this document and the other Transaction Agreements embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

21



--------------------------------------------------------------------------------



 



          SECTION 6.7 Delays or Omissions. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
          SECTION 6.8 Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects by the laws of the State of
Delaware. Any suit, action or proceeding with respect to this Agreement may be
brought in any court or before any similar authority in a court of competent
jurisdiction in the State of Delaware, and the parties hereto hereby submit to
the non-exclusive jurisdiction of such courts for the purpose of such suit,
proceeding or judgment. Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim therein.
          SECTION 6.9 Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
          SECTION 6.10 Effective Date. This Agreement shall become effective
immediately upon the Closing.
          SECTION 6.11 Enforcement. Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
          SECTION 6.12 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          SECTION 6.13 No Recourse. Notwithstanding any other provision of this
Agreement or any rights of the Company at law or in equity, in the event of any
default by the Stockholders under this Agreement or in the event of any claim in
connection with the registration of Registrable Securities, the Company’s
remedies shall be restricted to enforcement of their respective rights against
the property and assets of the Stockholders (including the Equity Securities
held by such Stockholders) and no resort shall be had to (i) any of the members
or

22



--------------------------------------------------------------------------------



 



stockholders of the Stockholders personally, or (ii) any property or assets of
the members or stockholders of the Stockholders (other than the property and
assets of the Stockholders).
          SECTION 6.14 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the INVESTORS RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

            NRG ENERGY, INC.
      By:   /s/ David Crane         Name:   David Crane        Title:  
President and Chief Executive Officer     

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



STOCKHOLDERS:

            BLACKSTONE TG CAPITAL PARTNERS IV L.P.

By: Blackstone Management Associates IV L.L.C.,
as General Partner
      By:   /s/  David Foley       Name:   David Foley       Title:   Authorized
Person    

            BLACKSTONE CAPITAL PARTNERS IV-A L.P.

By: Blackstone Management Associates IV L.L.C.,
as General Partner
      By:   /s/  David Foley       Name:   David Foley       Title:   Authorized
Person    

            BLACKSTONE TG CAPITAL PARTNERS IV-B L.P.

By: Blackstone Management Associates IV L.L.C.,
as General Partner
      By:   /s/  David Foley       Name:   David Foley;       Title:  
Authorized Person    

            BLACKSTONE PARTICIPATION PARTNERSHIP IV L.P.

By: Blackstone Management Associates IV L.L.C.,
as General Partner
      By:   /s/  David Foley       Name:   David Foley       Title:   Authorized
Person    

            BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP IV-A L.P.

By: Blackstone Management Associates IV L.L.C.,
as General Partner
      By:   /s/  David Foley       Name:   David Foley       Title:   Authorized
Person    

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



            HELLMAN & FRIEDMAN CAPITAL PARTNERS
IV, L.P.

By: H&F Investors IV, LLC, its General Partner
      By:   /s/ Georgia Lee         Georgia Lee, Managing Director             

            H&F INTERNATIONAL PARTNERS IV-A, L.P.

By: H&F Investors IV, LLC, its General Partner
      By:   /s/ Georgia Lee         Georgia Lee, Managing Director             

            H&F INTERNATIONAL PARTNERS IV-C, L.P.

By: H&F Investors IV, LLC, its General Partner
      By:   /s/ Georgia Lee         Georgia Lee, Managing Director             

            H&F EXECUTIVE FUND IV, L.P.

By: H&F Investors IV, LLC, its General Partner
      By:   /s/ Georgia Lee         Georgia Lee, Managing Director             

            H&F TGN AIV, L.P.

By: H&F Investors IV, LLC, its General Partner
      By:   /s/ Georgia Lee         Georgia Lee, Managing Director             

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



            KKR PARTNERS III, L.P. (SERIES I)

By: KKR Millennium GP (Energy) LLC, a General
Partner
      By:   /s/  Marc Lipschultz       Member             

            KKR MILLENNIUM FUND (ENERGY) L.P.

By: KKR Associates Millennium (Energy) L.P., its
General Partner
By: KKR Millennium GP (Energy) LLC, its General
Partner
      By:   /s/  Marc Lipschultz       Member             

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



            TPG III — AIV 1, L.P.

By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., its General Partner
      By:   /s/ David Spuria         Name:   David A. Spuria        Title:  
Vice President     

            TPG III — AIV 2, L.P.

By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., its General Partner
      By:   /s/ David Spuria         Name:   David A. Spuria        Title:  
Vice President     

            TPG III — AIV 3, L.P.

By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., its General Partner
      By:   /s/ David Spuria         Name:   David A. Spuria        Title:  
Vice President     

            TPG PARTNERS IV — AIV 1, L.P.

By: TPG GenPar IV, L.P., its General Partner
By: TPG Advisors IV, Inc., its General Partner
      By:   /s/ David Spuria         Name:   David A. Spuria        Title:  
Vice President     

            TPG PARTNERS IV — AIV 2, L.P.

By: TPG GenPar IV, L.P., its General Partner
By: TPG Advisors IV, Inc., its General Partner
      By:   /s/ David Spuria         Name:   David A. Spuria        Title:  
Vice President     

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



            FUSCO ENERGY INVESTMENTS LLP
      By:   /s/ Jack Fusco         Name:   Jack A. Fusco        Title:   General
Partner     

         
 
  /s/ Jack Fusco
 
Jack Fusco    

      

         
 
  /s/ W. Thaddeus Miller
 
W. Thaddeus Miller    

      

            ARCH C. BLOCHER III AND SHERYN E.
BLOCHER, TRUSTEES, THE BLOCHER LIVING
TRUST, DATED JAN. 16, 2003
      By:   /s/ Arch C. Blocher III         Name:   Arch C. Blocher III       
Title:   Trustee     

         
 
  /s/ Arch Blocher
 
Arch Blocher    

      
Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



            UPPER CANADA CORPORATION
      By:   /s/  Dillon R. Dean       Name:   Matarilla Company Limited       
Title:   Director           /s/  Norberto Martins       Name:   Cassava Company
Limited       Title:   Director     

         
 
  /s/ Thomas J. Bullis
 
Thomas J. Bullis    

      

         
 
  /s/ Margery M. Harris
 
Margery M. Harris    

      

         
 
  /s/ Donald M. McArthur
 
Donald M. McArthur    

      
Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Tyler Reeder
 
Tyler Reeder    

      

         
 
  /s/ William S. Waller, Jr.
 
William S. Waller, Jr.    

      

            WEBB LIVING TRUST, DATED OCTOBER 3, 2002
      By:   /s/ Edward T. Webb         Name:   Edward T. Webb        Title:  
Trustee     

         
 
  /s/ John B. Hill III
 
John B. Hill III    

      
Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Michael Reed
 
Michael Reed    
 
       
 
  /s/ Edmund D. Daniels
 
Edmund D. Daniels    
 
       
 
  /s/ Jeff Kinneman
 
Jeff Kinneman    
 
       
 
  /s/ John Surina Jr.
 
John Surina Jr.    
 
       
 
  /s/ Jim Deidiker
 
Jim Deidiker    
 
       
 
  /s/ Donald Wayne Poe
 
Donald Wayne Poe    

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Terry R. Cooper
 
Terry R. Cooper    
 
       
 
  /s/ Neal W. Irvin
 
Neal W. Irvin    
 
       
 
  /s/ Gary J. Mechler
 
Gary J. Mechler    
 
       
 
  /s/ John David Burton
 
John David Burton    
 
       
 
  /s/ Mark D. Berend
 
Mark D. Berend    
 
       
 
  /s/ Robert Allan Osco
 
Robert Allan Osco    

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         
 
  /s/ James William Loesch
 
James William Loesch    
 
       
 
  /s/ Welton C. Simpson Jr.
 
Welton C. Simpson Jr.    
 
       
 
  /s/ Ernie W. McWilliams Jr.
 
Ernie W. McWilliams Jr.    
 
       
 
  /s/ James MacRae
 
James MacRae    
 
       
 
  /s/ John M. Belk
 
John M. Belk    
 
       
 
  /s/ Stephen M. Hedge
 
Stephen M. Hedge    

Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Timothy M. Gessner
 
Timothy M. Gessner    

Investor Rights Agreement

 